Citation Nr: 1226119	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for low back strain, status post placement of spinal cord stimulator, evaluated as 10 percent disabling prior to July 11, 2006 and 20 percent disabling since that date. 

2.  Entitlement to an increased rating for reflex sympathetic dystrophy of the right lower extremity, to include the thigh, rated as 40 percent disabling for reflux sympathetic dystrophy and 10 percent for right thigh pain prior to August 11, 2005 and 60 percent from that date.

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to August 11, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had service in the National Guard, including active duty for training from November 1980 to March 1981 and from June 1984 to July 1984, during which he became disabled due to an injury. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania; which denied service connection for a right knee disability and migraines as well as increased ratings for a right thigh disability (characterized as right thigh pain) and low back strain.  The decision also denied an increased rating for reflex sympathetic dystrophy of the right ankle, then evaluated as 40 percent disabling, but the Veteran's representative stated in the notice of disagreement that the Veteran was not disputing this rating. 

The Veteran testified in support of the appeal during a hearing held before a Decision Review Officer at the RO in February 2005.  A transcript of that hearing has been associated with the claims file. 

In an October 2006 rating decision, the RO recharacterized and combined the issues of reflux sympathetic dystrophy of the right ankle and right thigh pain into one issue of reflux sympathetic dystrophy of the right lower extremity, to include the thigh, and increased the evaluation to 60 percent disabling, effective August 11, 2005.  At the same time, the RO increased the rating assigned for the low back strain to 20 percent disabling, effective July 11, 2006. 

In the October 2006 rating decision, the RO also granted entitlement to TDIU, effective August 11, 2005.  However, TDIU is an element of all claims for increased ratings or initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's claim for an increased rating has been pending since November 2003.  Thus, in accordance with Rice, the Board must determine whether entitlement to TDIU was warranted from the date of the Veteran's claim for an increased rating.    

In November 2009, the Board granted service connection for right knee chondromalacia, and remanded the issues of entitlement to service connection for migraines, and increased ratings for the low back and right thigh and reflex sympathetic dystrophy of the of the right lower extremity, previously characterized as right thigh pain.  This decision was implemented by a January 2010 rating decision and a 10 percent disability rating was assigned for the right knee disability, effective November 13, 2003.  This was a full grant of the benefit sought with regard to that issue. Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997). 

In January 2011, the Appeals Management Center (AMC) granted service connection for migraines, effective November 13, 2003.  Thus, this issue is also no longer on appeal.  

In May 2011, the Board remanded the remaining issues on appeal for further development.  


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected low back strain, status post placement of spinal cord stimulator, has been manifested by severe pain and limitation approximating 30 degrees of forward flexion; but without ankylosis, incapacitating episodes, or neurologic impairment other than that associated with reflex sympathetic dystrophy of the right lower extremity.  

2.  Throughout the course of the appeal, the Veteran's service-connected reflex sympathetic dystrophy of the right lower extremity, to include the thigh, has more nearly approximated severe incomplete paralysis of the sciatic nerve.  

3.  Throughout the course of the appeal, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent, but no higher, for back strain, status post placement of spinal cord stimulator, have been met, effective November 13, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected reflex sympathetic dystrophy of the right lower extremity, to include the thigh, have been met, effective August 13, 2003.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for entitlement to TIDU have been met, effective August 13, 2003.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters dated in February 2004, March 2010, April 2010 and February 2011, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the VCAA letters complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March 2010, April 2010 and February 2011 letters. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id. 

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id. 

The February 2004 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  In its November 2009 remand, the Board directed the RO to provide the Veteran with VCAA notice for increased evaluations.  He was notified in the April 2010 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from people who have witnessed how the claimed disabilities affected the Veteran. 

The March 2010, April 2010 and February 2011 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

There was a timing deficiency in that the March 2010, April 2010 and February 2010 letters were provided after the initial adjudication of the claim for increased ratings.  This timing deficiency was cured by readjudication of the claim in February 2011 and May 2012 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's Social Security Administration (SSA) records as directed in the May 2011 Board remand as well as all of the identified post-service VA treatment records and private medical records.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In addition, he was initially afforded VA examinations for the disabilities on appeal in March 2004.  

The Board's remands sought to provide the Veteran VCAA notice, obtain SSA records and afford the Veteran adequate VA examinations.  As noted, the agency of original jurisdiction provided the VCAA notice and obtained the SSA records.

The Veteran was afforded VA examinations in March 2010 and May 2011 as directed in the November 2009 and May 2011 remands.  The examiners were unable; however, to provide opinions as to the additional limitation of back motion due functional factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  The absence of these findings is not prejudicial to the Veteran.  As discussed below, the Board is granting the maximum rating for limitation of back motion and a higher rating would require ankylosis.   Functional factors are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Accordingly, there has been substantial compliance with the Board's duty to assist directives set forth in the November 2009 and May 2011 remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Strain, Status Post Placement of Spinal Cord Stimulator

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell. 

The Veteran submitted a claim for an increased rating that was date-stamped as received by the RO in November 13, 2003.  

The rating criteria for back disabilities were amended effective in September 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  The relevant period for consideration in an increased rating claim is the period one year prior to the date of claim.  Hart; see 38 C.F.R. § 3.400(o) (2011).  In the instant case, the claim was received after the amendments took effect, there is no evidence within the one year period prior to November 13, 2003, and the Veteran has not reported an increase in disability prior to the effective date of the regulatory change.  Hence, the Board finds that the old rating criteria are not applicable.

SSA records show that the Veteran was considered disabled for SSA purposes due to reflex sympathetic dystrophy and low back strain, the accompanying treatment records are from approximately 1984 to 1988. 

The Veteran was afforded a VA examination in March 2004.  The Veteran reported that his low back was achy and he experienced discomfort.  Factors for low back pain were standing a lot and lifting, and alleviating factors were sitting down, taking medication and applying moist heat.  Intensity varied was the best the Veteran could report and duration was intermittent.  As far as additional limitation of motion or functional impact during a flare-up, the examiner indicated that he would expect to see increased pain with a flare up and the major functional impact would be pain.  There was no history of bowel or bladder dysfunction.  He walked with a cane or crutches.  He wore a brace on his right leg, but not his back.  

Range of motion was 80 degrees flexion; 10 degrees extension, which was his most painful back motion; 30 degrees lateral flexion, bilaterally; and 30 degrees rotation, bilaterally.  He remained independent in all activities of daily living, but had last worked in June 1986.  

The Veteran had normal lumbar spine symmetry.  There were no muscle spasms and his range of motion was considered normal because of decreased and deconditioned muscular status and neurological problems affecting his right lower extremity.  The examiner opined that he would anticipate decreased range of motion with pain and poor endurance in the low back with a flare-up of pain.  The major functional impact would be low back pain.  Unfortunately, the examiner did not opine the additional limitation of motion in degrees.  

Neurological examination showed that motor function was intact.  DTRs were brisk in quality all over.  Right straight leg raises were negative.  There was a negative Lesage's sign.  Sensory examination showed decrease in sensation or at least altered sensation in the right anterior thigh, right ankle and foot regions.  Vibration sensation was intact.  Lumbosacral spine x-rays were normal.  The diagnosis was mechanical myofascial low back pain.  

A December 2005 VA x-ray showed a normal lumbosacral spine with multiple clips adjacent to the right anterolateral aspects of L2 through L5, possibly secondary to sympathectomy.  A contemporaneous MRI also showed no fractures, dislocations, or evidence of disc herniation.  VA treatment records showed that in April 2006, the Veteran was recommended for spinal cord simulator placement in July 2006.  On July 11, 2006, the Veteran had a nerve stimulator implanted.  In the October 2006 rating decision, the RO assigned a 20 percent rating, effective the date of this procedure.

In the November 2009 remand, the Board determined that another VA examination was necessary to evaluate the severity of the Veteran's low back disability and remanded this issue.

The Veteran was afforded another VA spine examination in March 2010.  The claims file was reviewed.  The Veteran reported that the severity of his low back pain was a six, but during a flare-up, was a 9 to 10.  The pain was daily and constant.  Precipitating factors could be anything, even light vacuuming.  Alleviating factors were the medicines, position change or hot showers.  Generally, standing weightbearing was an aggravation factor so getting off his feet helped.  He could still perform his activities of daily living.  

It was observed that a February 2010 lumbar CT showed normal curve and vertebral bodies, but mild disc bulges at L2-3, L3-4 and L4-5 levels.  There were no herniated discs, but mild facet hypertrophy was noted in the lower interspaces with minimal narrowing of L5-S1.

On physical examination, the lumbar spine was normal in symmetry.  Flexion was 60 degrees, extension was 10 degrees, lateral flexion was 20 degrees bilaterally, and rotation was 20 degrees bilaterally.  With repetitive active range of motion, he had a pain flare-up, especially with spinal extension at 10 degrees, but also less pain flare-up with lateral flexion to his left which tended to bother the right anterior upper thigh.  

Laying flat on his back aggravated his pain and bending, twisting or lifting much caused a pain flare-up.  It was observed that he had not had any physician prescribed bedrest in the past 12 months.  

The examiner observed that there was objective evidence of painful motion and tenderness to palpation, range of motion and percussion.  The Veteran grimaced with certain movements and he had some guarding.  He tended to have a slightly forward flexed posture because spinal extension caused pain.  Neurologically, he had no bowel or bladder incontinence.  The diagnosis was mild degenerative disc disease of the lumbosacral spine with bulged discs, but no herniated discs or spinal stenosis.  

The Board determined in the May 2011 remand that while the March 2010 VA examiner noted that there was evidence of painful motion and "pain flare-up" on repeated motion, the examiner did not provide an opinion as to the amount of additional limitation of motion due to the flare-ups, or note the point at which pain began.  Thus, as the examination was insufficient for rating purposes, the Board remanded the case again for another VA examination to specifically address whether there was additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups and to express any additional limitation of motion in degrees. 

On remand, the Veteran was afforded another VA examination in May 2011.  Essentially the same medical history as provided at the previous VA examination was given.  On physical examination, the examiner again noted that his extension was "very decreased" and was only zero to 10 degrees.  Lateral flexion and rotational movements were to 20 degrees bilaterally and flexion was to 40 degrees.  The lumbar spine was tender to palpation, but no spasms were elicited.  

The Veteran was still able to perform activities of daily living.  The major functional impact was chronic pain in the low back extending in to the right lower extremity.  He had painful flare ups and certainly had decreased stamina, endurance, strength and repetitive motion ability.  Thus, there was some functional loss in range of motion strength and endurance.  However, the examiner indicated that he could not "give any other degrees in range of motion lost."  It was again observed that the Veteran had not had any physical incapacitation requiring bed rest in the past 12 months.  Further, he was bowel and bladder continent.  The diagnosis was mild degenerative disk disease and mild bony degenerative joint disease without disc herniation or spinal stenosis.  

The medical record that clearly show, consistent with the Veteran's statements, that he suffers additional functional loss during flare-ups.  VA examiners have been unable to provide opinions as to the degree of additional functional loss.  Examiners have noted "severe" limitations, and the March 2004 examiner indicated that he would expect to see increased pain with a flare up and the major functional impact would be pain.  Similarly, the March 2010 VA examiner noted that there was evidence of painful motion and "pain flare-up" on repeated motion.  

It is also significant that all of the examiners observed severely limited extension due to pain.  Further, the Veteran's statements and hearing testimony concerning his severely painful motion have been consistent throughout the appeal period.  In considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 40 percent disability rating more accurately reflects the level of disability throughout the appeal period.  

Thus, in light of Deluca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the service-connected low back strain, status post placement of spinal cord stimulator, throughout the appeal period.  

A rating in excess of 40 percent is not warranted at any time during the appeal period.  Since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine, a further analysis under DeLuca, supra, would not result in a higher schedular rating.  Johnston v. Brown.  The evidence does not include any reports of unfavorable ankylosis of the lumbar spine.  On all examinations there has been significant remaining motion and the Veteran has not reported any periods when his spine was fixed in position.  Hence, a higher rating is not warranted under the general rating formula for back disabilities.  

The evidence of record also does not contain any reports of incapacitating episodes.  The March 2010 and May 2011 VA examinations clearly indicated that there had been no incapacitating episodes in the last 12 months.  The record does not otherwise report any periods of physician prescribed bed rest.

There have also been no reports of neurological abnormalities, other than the RST (discussed below).  The Veteran has expressly denied bowel or bladder incontinence at all the VA examinations and there have been no findings or complaints related to the left lower extremity.  No other neurological abnormalities associated with the low back have been reported.  Thus, additional ratings for neurologic impairment are not warranted. 

In conclusion, after reviewing the overall record, the Board finds that a 40 percent rating, but no higher, is warranted for the Veteran's service-connected low back strain, status post placement of spinal cord stimulator, throughout the appeal period.  However, a preponderance of the evidence is against a rating in excess of 40 percent, and the benefit-of-the-doubt doctrine does not otherwise apply.  See 38 U.S.C.A. § 5107(b).  

Reflex Sympathetic Dystrophy of the Right Lower Extremity, to include the Thigh

Prior to August 11, 2005, reflux sympathetic dystrophy was rated as 40 percent disabling and right thigh pain was rated as 10 percent disabling.  The October 2006 rating decision, combined the issues of reflux sympathetic dystrophy of the right ankle and right thigh pain into one issue of reflux sympathetic dystrophy of the right lower extremity, to include the thigh, and increased the evaluation to 60 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective August 11, 2005.
 
Diagnostic Code 8520 for paralysis of the sciatic nerve provides a 40 percent rating for moderately severe incomplete paralysis; and a 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis.
 
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Again, the Veteran filed his current claim for an increased rating on November 13, 2003.  As noted above, SSA records showed that the Veteran was considered disabled for SSA purposes due to reflex sympathetic dystrophy and low back strain.  However, the accompanying treatment records are from approximately 1984 to 1988 so they do not address the current severity of the Veteran's right lower extremity disability.

Private treatment records in January and February 2002 show that the Veteran presented for treatment for chronic right leg pain.  It was observed that he had pain, swelling, weakness, numbness and tingling.  An August 13, 2003 private opinion again noted a long history of chronic leg pain and right sided weakness.  A contemporaneous treatment record showed persistent leg pain, foot pain, numbness and tingling.  On examination, he had decreased sensation and weakness in the right leg.  He also had minimal gait ataxia with the dragging of the right lower extremity.  

An October 2003 private neurology consultation showed that the right lower extremity was painfully weak with 4/5 strength.  Additional private treatment records in 2003 primarily addressed the Veteran's service-connected right knee disability.  

The Veteran was afforded a VA examination in March 2004.  The Veteran reported that his right leg muscle pain was moderately severe.  The frequency was intermittent, but the duration was hours.  Precipitating factors were a lot of walking, step climbing and knee exercises.  Rest, medications and sitting down helped.  

The examiner opined that the Veteran would favor the right knee and thigh more with a pain flare-up and the reason for the flare would be repetitive flexion of the knee, which worked the thigh muscle group.  That weakness, in turn, made ambulation tougher for him.

On examination, there was inflammation in the rectus femoris and vastus lateralis right thigh muscles.  He experienced muscular weakness and spasms with repetitive use, muscle pain with interference with moving his joints in full range of motion and during flare ups.  This hindered ambulation and restricted his active daily living.  He had poor right calf muscle strength and contractions.  There was also decreased muscle mass in the right thigh and poor muscle definition with contractions.  

As far as nerve damage, he had dysesthesia along the anterior thigh that was in the femoral cutaneous nerve distribution.  Muscle strength was 4/5 in the right lower extremity versus 5/5 in the left.  As far as function, he was able to move his right leg through normal range with sufficient comfort, endurance and strength to accomplish activities of daily living.  He could also move muscle groups that affect the hip and knee joints independently but was limited by pain, easy fatigability and weakness.  The major functional impact was thigh muscle weakness.  The diagnosis was chronic right lower extremity muscle weakness and deconditioning.  

A private July 2004 record showed that the Veteran had obvious foot drop and used right leg brace and knee brace.  A follow up October 2004 private neurology consult showed neuropathic pain and dysesthesias in the right leg.  Right lower extremity strength was 4/5.  Another October 2004 treatment record showed mild atrophy of the quadriceps.  Follow up treatment records continued to show chronic right leg pain and weakness.  

A VA August 11, 2005 pain consult showed that the Veteran reported burning pain associated with paresthesias and numbness of the foot.  The pain was worse with walking.  On examination, there was 4/5 strength in the right lower extremity as well as allodynia on the right foot with brittle nails and decrease in hair and mild skin discoloration, but no major atrophy of the muscles.  Based on this treatment record, the RO combined the issues of reflux sympathetic dystrophy of the right ankle and right thigh pain into one issue of reflux sympathetic dystrophy of the right lower extremity, to include the thigh, and increased the evaluation to 60 percent disabling, effective the date of this record.

A December 2005 EMG was markedly abnormal with findings that were strongly supportive of complex regional pain syndrome.  Further, an April 2006 VA treatment record documented that quantitative sudomotor axon reflex testing (QSART) was grossly abnormal for the right lower extremity.  

At the March 2010 spine examination, the examiner observed that the Veteran had right thigh muscle atrophy and weakness with intermittent spasms and pain flare-ups.  The examiner considered the condition to be moderately-severe.  The Veteran had decreased monofilament sensation perception along the right anterior thigh on down along the thigh into the foot level.  On the anterolateral aspect, the Veteran actually had increased sensitivity with discomfort to palpation.  Sensation was intact along the medial aspect and vibration sensation was still discernable.  The diagnosis was chronic right lower extremity reflex sympathetic dystrophy.  

At a March 2010 VA neurological examination, the Veteran reported burning pain, weakness and spasms of the thigh muscle.  He used a cane to walk.  If he walked for a period or used his leg a lot, he had flare-ups of pain that could be as high as 10, if not higher.  

On examination, quadriceps and hamstrings were 3/5.  Pedal push was 1.  Pedal pull was 2/5.  Sharp/dull sensation below the knee was diminished.  Lumbar nerves were intact over L5, but diminished over S1 and S2.  The Veteran appeared to have gross decreased sharp/dull sensation over the calf.  Right leg deep tendon reflexes were somewhat diminished about 1+.  

At the May 2011 VA examination, the Veteran essentially reported the same symptoms.  With respect to the right lower extremity, the Veteran had pain with active range of motion and he took small short steps.  He had decreased right leg muscle mass and strength.  His strength was 3/5.  However, as strength was 3/5, he did not have quadriceps paralysis.  He did have evidence of increased pain and fatigability with active range of motion.  

On neurological examination, the Veteran had right side weakness with muscle atrophy and intermittent spasms because of flare-ups of pain.  There was decreased monofilament sensation.  He had hypoesthesias or increased pain sensation in the right anterolateral thigh.  Vibration sensation and sensation along medial aspect were intact.  His deep tendon reflexes were 1+.  The diagnoses were chronic right lower extremity reflex sympathetic dystrophy and chronic right ankle pain secondary to RSD and right ankle tendon repair.  

Initially, as the Veteran's right leg disability picture has been consistent throughout the course of the appeal, the Board finds that a 60 percent rating is warranted.   Importantly, when reviewing the medical evidence prior to August 11, 2005, the evidence still documents essentially the same symptoms, including pain, weakness, dysesthesia, foot drop and mild atrophy.  For instance, the August 13, 2003 private opinion observed a long history of chronic leg pain and right sided weakness and a contemporaneous treatment record showed persistent leg pain, foot pain, numbness and tingling.  On examination, he had decreased sensation and weakness in the right leg.  He also had minimal gait ataxia with the dragging of the right lower extremity.  Moreover, the March 2004 VA examination documented decreased muscle mass, poor muscle definition and dysesthesia.  Follow up treatment records showed foot drop and mild atrophy.    

In taking the Veteran's symptoms and abnormal examination findings, including atrophy, weakness and sensory changes, into consideration, the Board finds that a 60 percent rating is warranted for severe incomplete paralysis under Diagnostic Code 8520 throughout the course of the appeal.  In reviewing the medical evidence, the year prior to the November 13, 2003 claim, the 60 percent rating should be applied August 13, 2003, the date the increase was factually ascertainable based on the evidence of record.  See Hart. 

Nevertheless, the preponderance of the evidence is against a rating in excess of 60 percent.  Examinations have shown that the Veteran retains active movement below the knee and foot drop has not been found or reported.  At the most recent VA examination, the examiner specially noted that as strength was 3/5, he did not have quadriceps paralysis.  Earlier examinations showed muscle strength that was 4/5.  In sum, the preponderance of the evidence is against a finding of complete paralysis or a rating in excess of the currently assigned 60 percent.  

The Board has also not granted a separate rating for limitation of motion of the right ankle because the current rating contemplates weakened movement.  Such weakness is a factor in evaluating limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011).  As the rating criteria overlap, a separate rating would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are possible when the rating criteria are wholly separate).

In conclusion, a 60 percent rating is warranted for the Veteran's service-connected reflex sympathetic dystrophy of the right lower extremity, to include the thigh, effective throughout the appeal period.  However, a preponderance of the evidence is against a rating in excess of 60 percent.  As the preponderance of the evidence weighs against awarding a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

As discussed above, in light of the Court's decision in Rice, and given that there is evidence of unemployability due to the Veteran's service-connected disabilities in the claims file, the Board now turns to whether entitlement to TDIU is warranted prior to the current effective date of August 11, 2005. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In light of the now assigned 60 percent disability rating, effective August 13, 2003, for the Veteran's service-connected right lower extremity, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.

However, the Board must still determine whether the Veteran's service-connected right leg disability resulted in impairment so severe that it was impossible for the average person to follow a substantially gainful occupation.  The Veteran has been unemployed since 1986.  Importantly, the claims file includes SSA records, which showed that the Veteran was considered disabled due to his service-connected reflex sympathetic dystrophy, right lower extremity, since 1987.  

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected right lower extremity throughout the course of the appeal and that entitlement to TDIU is warranted prior to the current effective date of August 11, 2005.  38 U.S.C.A.  § 5107(b).  Again, when reviewing the evidence one year prior to the date of claim, the evidence demonstrates that the effective date should be the date of increase for his service-connected reflex sympathetic dystrophy of the right lower extremity, to include the thigh, which was August 13, 2003.  Accordingly, the effective date for TDIU should be August 13, 2003.  

Effective Dates

Although the Board has found that the Veteran has met the criteria for the increases granted in this decision as of August 13, 2003; this decision is not intended to foreclose any future contentions with regard to earlier effective dates.











							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 40 percent, for low back strain, status post placement of spinal cord stimulator, is granted, effective November 13, 2003.   

An increased rating of 60 percent, for reflex sympathetic dystrophy of the right lower extremity, to include the thigh, is granted, effective August 13, 2003.     

TDIU is granted, effective August 13, 2003.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


